Lewis, P. J.,
delivered a dissenting opinion.
I am of opinion that, when two statutory definitions *657of thesame thing are found in different sections of a statute they should be read together, as if contained in a single paragraph or section. I can recognize no authority, in any court, to adopt the one and reject the other. If there is an incongruity, this must be reconciled, if possible, so as to give effect to the manifest intention of the legislature. Section 1568, of the Revised Statutes, declares that “ every able-bodied married man, who shall neglect Or refuse to provide for the support of his family, * * * shall be deemed a vagrant:” Section 7655 (in chapter 166)says that, “all able-bodied persons * * * who-quit their houses and leave their wives and children without the means of subsistence, shall be deemed and treated as vagrants.” There is here no incongruity or inconsistency to be reconciled. Nor can any license to reject the first definition be found in the more comprehensive terms of the second. The same general effect is intended in both. If it be supposed that, because section 7655 is more comprehensive in specification, therefore, section 1568 must be considered as incomplete, so that it will still be necessáry that able-bodied persons shall “quit their houses,” as the other section specifies, before they can be called vagrants, the answer to this is, that section 1568 is the later enactment of the two, and, being in itself a complete and independent effort of legislation, must be regarded as the last expression of the legislative will. In this view, nothing more is required than the neglect or refusal to provide for the support of one’s family, to constitute such person a vagrant. But, ■in any view of the legislation, if the plaintiff has properly shown that the conduct of the defendant in this case has brought Mm within the descriptive terms of either provision, or within the general effect of both taken together, she is entitled to a divorce, under the provisions of Revised Statutes, section 2174.
It seems useless to discuss the question whether the defendant’s refusal to support Ms wife, in the manner *658■shown by .this record, was a refusal “to provide for the support of his family.” The facts show that Mrs. Dwyer was, at least, a member of the defendant’s family. A man can not be said to support his family when he excludes that member of it who has the highest claim to ■such support. The law does not here include in the word, “family,” any but those whose sustenance, by its head, is a matter of social or legal obligation. It does not include adult‘children, who are already providing for themselves. It does not appear, from this record, that there were any minor or dependent children in the defendant’s household. The plaintiff gave some hearsay testimony, no objection being interposed, to the effect •that the defendant had sent all his children away from his home. This testimony may have no probative force, yet, taking all the undisputed facts together, I think it clearly appears that the defendant, in refusing to support his wife, both before and after the institution of this ■suit, brought himself literally within the statutory denunciation under consideration.
The case of Bowers v. Bowers (19 Mo. 351), is referred to as an authority, showing that the plaintiff is not in a position to sustain the charge of vagrancy as a ground of divorce, because her petition does not specify the acts of the defendant which made him a vagrant. If the point were well taken, on the question of pleading, it would be a perversion of justice, as the record stands, to visit upon the plaintiff the consequences implied. Before the testimony was begun, she asked for leave to amend her petition, so that the charge would read thus: “That, during the whole period of said time, * * * the defendant, wholly unmindful of his duties to the plaintiff, was guilty of such conduct toward the plaintiff as to render her condition intolerable, and has been guilty of such conduct, both then and since, and up to and inclusive of the date of the filing of this petition, and since the filing of this petition, by his failure and refusal to support the plaintiff, as to consti*659tute Mm a vagrant, within the meaning of the law respecting vagrants.” This amendment would have met all the exactions to be inferred from the ruling in Bowers v. Bowers. But the court, erroneously, in my opinion, refused the leave to amend. Let it be conceded that the words, “and since the filing of this petition,” were improperly introduced into the amendment. If they were ■so, this furnished no reason why the whole amendment, with its competent and proper allegations, making the plaintiff’s charge more definite, and setting forth a complete 'cause of action, in explicit terms, should have been rejected. Shall a party be deprived of the right to plead ■a lawful cause of action or defence, because he couples with it some immaterial averment that he will not be •permitted to prove ? I think not. On the trial, the plaintiff testified that the defendant had not supported .her for the past twelve years, except to' pay such amounts as were awarded to her by the courts, during ■the pendency of divorce suits ; that she had supported herself at dress-making, and had been obliged, at times, to hire cut as a servant. She was in debt for board and •necessaries, and had been compelled to pawn her watch and rings. Other facts were proved, tending in the same direction. All this testimony was directly pertinent to the issue of vagrancy, by non-support of the wife, and to no other issue in the case. Yet, no objection to its .introduction was offered, by the defendant, on the ground of insufficient specification in the petition, or on any other ground. Nor did the defendant, at any stage of the proceedings, object that the charge of vagrancy was insufficient, for lack of specification. In the plaintiff’s application for leave to amend, the defendant was notified of the specific act of vagrancy, on which the plaintiff relied. I think that the objection, if it were here made by the defendant himself (which it is not), would now be too late, an'd that the plaintiff should not be deprived, by an erroneous exclusion of her proposed *660amendment, of the full benefit of a charge which she has-amply sustained by her proofs.
For these reasons, I respectfully dissent from the-conclusion reached by my learned brothers, and am of opinion that the judgment of the circuit court ought to-be reversed.